Case 1:19-cv-00531-PLM-PJG ECF No. 30, PageID.380 Filed 04/22/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 CHUKUDI WOMACK,

        Plaintiff,
                                                    Case No. 1:19-cv-531
 v.
                                                    HONORABLE PAUL L. MALONEY
 JOHN DAVIDS,

        Defendant.
 ____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment is entered.



Dated: April 22, 2021                                      /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
